
	
		III
		111th CONGRESS
		1st Session
		S. RES. 245
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Menendez, Mr. Lautenberg, Mr.
			 Casey, Mr. Specter,
			 Mr. Dodd, Mr.
			 Lieberman, Mr. Kohl,
			 Mr. Warner, and Mr. Feingold) submitted the following resolution;
			 which was referred to the Committee on
			 the Judiciary
		
		
			September 10, 2009
			Committee discharged; considered, amended and agreed to
			 and with an amendment to the title
		
		RESOLUTION
		Recognizing September 11, 2009, as a
		  National Day of Service and Remembrance.
	
	
		Whereas, on September 11, 2001, terrorists ruthlessly
			 attacked the United States, leading to the tragic deaths and injuries of
			 thousands of innocent United States citizens and other citizens from more than
			 90 different countries and territories;
		Whereas in response to the attacks in New York City,
			 Washington, DC, and Shanksville, Pennsylvania, firefighters, police officers,
			 emergency medical technicians, physicians, nurses, military personnel, and
			 other first responders immediately and without concern for their own well-being
			 rose to service, in a heroic attempt to protect the lives of those still at
			 risk, consequently saving thousands of men and women;
		Whereas in the immediate aftermath of the attacks,
			 thousands of recovery workers, including trades personnel, iron workers,
			 equipment operators, and many others, joined with firemen, police officers, and
			 military personnel to help to search for and recover victims lost in the
			 terrorist attacks;
		Whereas in the days, weeks, and months following the
			 attacks, thousands of people in the United States and others spontaneously
			 volunteered to help support the rescue and recovery efforts, braving both
			 physical and emotional hardship;
		Whereas many first responders, rescue and recovery
			 workers, and volunteers, as well as survivors of the 9/11 terrorist attacks,
			 continue to suffer from serious medical illnesses and emotional distress
			 related to the physical and mental trauma of the 9/11 tragedy;
		Whereas hundreds of thousands of brave men and women
			 continue to serve every day, having answered the call to duty as members of the
			 United States Armed Forces, with thousands having given their lives or suffered
			 injury to defend our Nation’s security and prevent future terrorist
			 attacks;
		Whereas the entire Nation witnessed and shared in the
			 tragedy of September 11, 2001, and in the immediate aftermath of the attacks
			 became unified under a remarkable spirit of service and compassion that
			 inspired and helped heal the Nation;
		Whereas in the years immediately following the attacks of
			 September 11, 2001, the U.S. Bureau of Labor Statistics documented a marked
			 increase in volunteerism among the people of the United States;
		Whereas families of 9/11 victims, survivors, first
			 responders, rescue and recovery workers, and volunteers called for Congress to
			 pass legislation to formally authorize the establishment of September 11 as an
			 annually recognized National Day of Service and Remembrance, and
			 for the President of the United States to proclaim the day as such;
		Whereas, in 2004, Congress unanimously passed H. Con. Res.
			 473, expressing the sense of Congress that it is appropriate to observe the
			 anniversary of the attacks of September 11, 2001, with voluntary acts of
			 service and compassion;
		Whereas hundreds of thousands of people in the United
			 States from all 50 States, as well as others who live in 170 different
			 countries, annually observe the anniversary of the attacks of September 11,
			 2001, by personally engaging in service, good deeds, and other charitable acts;
			 and
		Whereas, on March 31, 2009, Congress passed the Edward M.
			 Kennedy Serve America Act, which included for the first time authorization and
			 Federal recognition of September 11 as a National Day of Service and
			 Remembrance, a bill signed into law on April 21, 2009, by President
			 Barack Obama: Now, therefore, be it
		
	
		That the Senate—
			(1)calls upon all people in the United States
			 to observe a National Day of Service and Remembrance on
			 September 11, 2009, with appropriate and personal expressions of reflection,
			 including performing good deeds, attending memorial and remembrance services,
			 and voluntarily engaging in community service or other charitable activities of
			 their own choosing in honor of those who lost their lives or were injured in
			 the attacks of September 11, 2001, in tribute to those who rose to come to the
			 aid of those in need, and in defense of our Nation; and
			(2)urges all people
			 in the United States to continue to live their lives throughout the year with
			 the same spirit of unity, service, and compassion that was exhibited throughout
			 the Nation following the terrorist attacks of September 11, 2001.
			
